Nev. 450, 458-59, 168 P.3d 1055, 1061-62(2007); Pearson v. Callahan, 555
U.S. 223, 232, 236 (2009) (recognizing that a plaintiff must satisfy these
                two elements but that a reviewing court may address the second element
                first).
                            On appeal, appellant argues that the district court erred in
                granting dismissal by applying a two-step test for qualified immunity
                because a reasonable person would have known that the conduct in
                question violated appellant's rights. We perceive no error in the district
                court's analysis, as the district court correctly determined that appellant's
                allegations, even if accepted as true, failed to demonstrate that
                respondents violated his constitutional rights, much less that appellant
                had clearly established constitutional rights that were violated. 1 Buzz
                Stew, 124 Nev. at 228, 181 P.3d at 672; Pearson, 555 U.S. at 232, 236; see
                Davis v. Scherer, 468 U.S. 183, 197 (1984) (concluding that a § 1983
                plaintiff bears the burden of overcoming the defendant's qualified
                immunity by showing that his constitutional rights were clearly
                established). We therefore conclude that the district court did not err in
                finding that qualified immunity applied. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                         Hardesty


                                           , J.
                Douglas                                    Cherry


                      'In reaching this conclusion, we have given individual consideration
                to each of appellant's claims.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 cc: Hon. Richard Wagner, District Judge
                      James Anthony Davis
                      Attorney General/Carson City
                      Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e